DETAILED ACTION
Allowable Subject Matter
Claims 11 and 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The limitations of claim 11 when viewed in combination with all the intervening and parent claims are seen to provide patentable distinction over the cited prior art of record.  Claims 17-18 inherit the finding of allowability based on their dependency to claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 includes limitations directed towards wherein said user management module certificates trainer through certificating said exercise report of the trainee.  The examiner cannot reasonably ascertain the bounds of protection which is sought by the applicant.  The limitation appears to be incorrectly written and should be rewritten to provide more clarity as to what the applicant intendeds to obtain patent protection on.
Claim 4 includes limitations directed towards “wherein said analyzing module” at the end of the first clause of claim 4.  This statement appears to be incomplete.  The examiner cannot ascertain what the applicant means by this limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shavit (US 2021/0205660 A1).



Regarding claims 2-10 and 12-16, Shavit teaches:
Claim 2:  managing a trainee and a trainer wherein the unit connects with a training module through a management module wherein the trainer and trainee can view the exercise report and the trainer certify this report.  (See [0241+])
Claim 3: an equipment part of the disclosure which manages the equipment information and a detector/sensor part of the disclosure which manages the detectors/sensors, the training module can create an exercise report which is based on equipment information and sensor data.  The information gained from the sensors must be correlated to the equipment they are used on to provide informative and accurate reports.  (See Figure 17 and [0010+])
Claim 4: an analysis part of the disclosure which connects to the detectors and the other parts of the system of Shavit, the analysis part obtains results from data from the detectors/sensors along with information on the person using the equipment or trainee and the equipment the sensors/detectors are used on, the analysis portion can 
Claim 5: the analysis portion or module which connects or communicates with the detectors/sensors, the portions of the system which tracks the equipment that the sensors are used on and keeps track or manages the equipment and the sensor data obtaining data from the different modules as claimed and the report part of the system connected to the analyzing module with the report module generating a trainer report according to the training result acquired from the analysis portion which obtains data from the sensors/detectors (See Figure 17 and [0178+]).
Claim 6: a parameters and formula part of the system (See Figure 17 and [0171+]) with a report generating section with connects with the other sections of the system as claimed wherein the report section generates reports from parameters acquired from the parameter modules the analysis results which include requiring parameters which are applied to formula selected according to the desired results desired to be included in the report (See Figure 17 and [0178+]).
Claim 7: the parameter, formula and report section/module(s) in which the report section connects to the parameter and formula sections as claimed and generates a training report from required parameters being applied to selected formula based on the data desired to be included in the report. (See Figure 17 and [0171+] and [0178+]).
Claim 8: the training module includes a plan portion which communicates with the other sections/modules and generates a training plan through feedback from the exercise results and sensors.  The machine learning capability would allow review of 
Claim 9: the use of a solution for planning, monitoring, providing feed-back and improving training which include sensors attached to exercise equipment.  The monitoring section would provide feedback to a user for determining the proper number of detectors and if the detectors were not properly obtaining the correct data through improper placement as the data would not be obtained.  Such is seen to read on the limitations of claim 9.  This would include adjusting the detectors/sensors as needed through feedback to be able to obtain the desired results the instruction for which could be included in the reports of the disclosure.  (See [0010+])
Claim 10: a machine learning function which would review the results of exercise plans of trainees which can communicate with the different system components as claimed (See [0010+])
Claim 12: a machine learning function which would study trainee information acquired from the different system components, the different system components include those which would generate exercise pattern through machine learning and analysis of data obtained from the sensor/detectors.  (See Figure 17 and [0010+])
Claim 13: generating training patterns of the trainer/trainee (both could use the disclosed system) through studying the analysis of the data generated from the detectors/sensors.  These components can be considered a study module or software subsections which performs the studying.  (See Figure 17 and [0010+])
Claim 14: the machine learning and the reports which would include patterns of utilization of the training equipment would be obtained from the data obtained from the 
Claim 15: the feedback and generation of training recommendations which are obtained from analysis of the data obtained from the detectors/sensors and analyzed by the computer/processors/modules.  (See Figure. 17 and [0010+])
Claim 16: exercise recommendations through analysis of the training, utilization and strength training patterns (See Figure 17 and [0010+])
With regards to the claims above, the claims contain limitations directed towards intended use and functional language which the cited prior art is capable of achieving.  Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)  Moreover, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As such, the examiner views the claim limitations directed to functioning, modules and reports and how they are obtained to be directed towards the functioning of the system.  The claims to not claim the specifics of a processor which is configured to perform such tasks wherein the system of Shavit would be more than capable of achieving these functions.  As per the holding of In re Schreiber, . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shavit (US 2021/0205660 A1) in view of Anthony (US 7,666,118 B1).

Regarding claims 19-20, Anthony teaches the detachable and pre0istalled configuration of the detector/sensor to a load portion of a strength training equipment (See 12:1+)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Shavit with the teaching of Anthony to allow the sensors/detectors to be quickly attached or retrofitted to the uprights (See 12:1+)  Reference In Re Stevens where it was held that adjustability, where needed, is not a patentable advance.  (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954))  and reference In Re Dulberg in which it was held that if it were considered desirable for any reason to remove one item from another, it would be obvious to make that item removable for that purpose.  (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961))  As such, the holdings of In re Stevens and In re Dulberg are seen to make the detachable installation and pre-installation obvious augmentations to exercise machines which already include sensors attached to load portions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711